DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9-10, 14, 16-18, 20 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by EP 3287617.
Regarding claim 1, EP discloses an electronic smoking device comprising:  a liquid reservoir 180; a battery 120; a heating element 12 adapted to atomize 10 a liquid of the liquid reservoir 180, wherein the heating element 12 has a modified surface in figure 3, at 124, 126 which comprises a plurality of structures adapted to provide a capillary force on the liquid of the liquid reservoir 180 when applied onto the heating element 12.
Regarding claim 3, EP, (see paragraph 0027, 0028, laser use and punching are mechanical process) discloses at least some of the structures of the modified surface of the heating element have been are generated via a mechanical treatment of the heating element.  
Regarding claim 6, EP discloses at least some of the structures of the modified surface of the heating element 12 have been are generated via a chemical treatment of the heating element. 12
Regarding claim 7, EP discloses the chemical treatment comprised comprises an etching treatment of the heating element 12.
Regarding claim 9, EP discloses at least some of the structures of the modified surface of the heating element 12 have been are generated via a laser- etching treatment of the heating element 12 (laser use us etching process).
Regarding claim 10, WO discloses the structures of the modified surface are configured to increase the total surface of the heating element 12.
Regarding claim 14, WO discloses a method for the manufacturing of a heating element 12 for an electronic smoking device, the method comprising the steps of: providing a conductive material  with a first terminal and a second terminal, respectively, for the connection with a power source 120 respectively; treating at least a fraction of the a surface of the conductive material  mechanically and/or chemically and/or using an external power source: and providing the fraction of the surface with a plurality of structures adapted to provide a capillary force on liquid of the a liquid reservoir 180 and space 160 when applied onto the heating element 12.
Regarding claim 16, EP discloses the step of treating comprises at least one of an etching, a laser-etching, a pickling, a bating and/or a bronzing of the fraction of the surface of the conductive material.
Regarding claim 17, EP discloses a method for the manufacturing of a heating element 12 for an electronic smoking device, the method comprising the steps of: providing a conductive material with a first terminal and a second terminal, respectively, for the connection with a power source 120; and treating at least a fraction of a surface of the conductive material mechanically or chemically or using an external power source to provide a modified surface of the heating element 12.
Regarding claim 18, EP discloses the modified surface comprises a plurality of structures adapted to provide a capillary force on liquid of a liquid reservoir when applied onto the heating element 12.
Regarding claim 20, EP discloses the step of treating comprises at least one of an etching, a laser-etching, a pickling, a bating and/or a bronzing of the fraction of the surface of the conductive material. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Wensley (U. S, 2018/0343925).
Regarding claim 1, Wensley discloses an electronic smoking device comprising:  a liquid reservoir 36; a battery 22; a heating element 30 adapted to atomize 10 a liquid of the liquid reservoir 36, wherein the heating element 30 has a modified surface in figure 1, which comprises a plurality of structures adapted to provide a capillary force on the liquid of the liquid reservoir 36 when applied onto the heating element 30.
Regarding claim 2, Wensley discloses the heating element 30 is realized as comprises a heating wire comprising a conductive material. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 11-13, 19rejected under 35 U.S.C. 103 as being unpatentable over EP.
Regarding claim 4, EP discloses the claimed invention except for the mechanical treatment comprised comprises at least one of a grinding treatments and/or a sand-blasting treatment of the heating element.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such feature so as to provide for produce rougher surface.
Regarding claim 5, WO discloses the claimed invention except for the mechanical treatment comprised comprises at least one of polishing, brushing, milling, scouring, tumbling, drifting, shot-blasting, especially shot- blasting with steel balls and/or peening of the heating element.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such to provide such mechanical steps which may be lower cost.  
Regarding claim 8, EP discloses the claimed invention except for the chemical treatment of the heating element comprised comprises at least one of pickling, bating and/or bronzing of the heating element.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such feature so as to provide to save cost for manufacture.
Regarding claim 11, EP discloses the claimed invention except for the modified surface of the heating element has a maximum roughness Rmax that is greater than 0.5mm.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such feature so as to provide to select optimum parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, EP discloses the claimed invention except for the modified surface of the heating element has an average surface roughness Rz of Y, wherein Y € [5µ m; 200µm].  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such feature so as to provide to select optimum parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, EP discloses the claimed invention except for the modified surface has an arithmetical mean deviation Ra that is greater than 5µm.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such feature so as to provide to select optimum parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, EP discloses the claimed invention except fort the step of treating comprises at least one of a grinding, a sand-blasting, a polishing, a brushing, a milling, a scouring, a tumbling, a drifting, a shot-blasting and/or a peening of the fraction of the surface of the conductive material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such mechanical steps which may be lower cost.  
Regarding claim 19, EP discloses the claimed invention except for the step of treating comprises at least one of a grinding, a sand-blasting, a polishing, a brushing, a milling, a scouring, a tumbling, a drifting, a shot-blasting and a peening of the fraction of the surface of the conductive material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such mechanical steps which may be lower cost.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Karles (U. S. 2018/0352857)
Regarding claim 2, EP discloses the claimed invention except for the heating element 30 is realized as comprises a heating wire comprising a conductive material.  Karles discloses a heating wire at 18.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such features as taught by Karles so as to provide for better heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831